Citation Nr: 1122114	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for eczema on the right hand. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 2002 to May 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In pertinent part of that rating decision, the RO denied the Veteran's claims for service connection for eczema on the right hand and for a bilateral knee disorder.   

In March 2011, the Veteran testified before the undersigned during a hearing held at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disorder and eczema on the right hand.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of these claims.  In particular, the claims need to be remanded in order to afford the Veteran with new VA examinations. 

Initially, the Board notes that it does not appear that VA has the Veteran's current address on file, and because of that, he has not received key correspondence from VA.  Specifically, there is no indication that the Veteran received notice of his scheduled March 2010 VA examination in conjunction with his bilateral knee claim, and for which he failed to report.  

The record reflects that the notices and other communications have been sent to a San Antonio, Texas address.  See the March 2010 supplemental statement of the case, and notices associated with the March 2011 hearing.   During the March 2011 hearing, the Veteran testified that he currently resides in Corpus Christi, Texas, and he has permanently lived there since May 2009.   

38 C.F.R. § 3.655 provides that failure to report for a VA examination in connection with a claim for compensation, without good cause, results in the issuance of a decision based on the evidence of record.  Examples of good cause include, but are not limited to, illness or hospitalization of the Veteran, or the death of an immediate family member.  In this case, there is no indication in the record that the notice letter was sent to the Veteran's current address or that he was actually informed of the date of the examination.  He also has indicated his willingness to appear for a rescheduled VA examination.  The Board finds that the Veteran has established good cause for his failure to appear, and that the VA examination should be rescheduled.  The RO/AMC should contact the Veteran to confirm his current address to ensure that all correspondence regarding his appeal reaches him in a timely manner, such as notification of the time and place of any such examination.

A remand is also needed to provide the Veteran with a new VA examination to obtain an opinion on the likely etiology of the eczema on his right hand.  The Veteran asserts that he first experienced skin problems on his right hand in service and that he has self-treated the skin problem since then with moisturizers.  See March 2011 Board hearing transcript, page 3 to 5.  The Veteran's service treatment records show that, in December 2002, he complained of dry hands and he was given a moisturizer as treatment.  Other service treatment records, however, only show the Veteran sought treatment for acne on his face and neck.  There was no diagnosis for any skin problems on the Veteran's hands during his period of service.  Within a year after his separation from service, the Veteran was afforded a VA examination and it contains a diagnosis for eczema on the right hand, but the examiner failed to provide an opinion on whether it was related to the Veteran's period of service.  

A new VA examination is requested to obtain a medical opinion as to whether the Veteran's eczema on his right hand is related to his period of service.  In doing so, the examiner should take into account the objective medical findings in the service medical records and the Veteran's reported history of skin problems on his right hand since service, the previous VA examination report, and any other pertinent clinical findings of record.

Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's last known address on file has been updated in VA systems.  [Note: The record shows that previous notices were incorrectly sent to a location in San Antonio, Texas, and the Veteran testified that he now lives in Corpus Christi, Texas.]

2.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.

3.  Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should schedule the Veteran for a VA examination, with the appropriate specialist, to determine the nature and likely etiology of his bilateral knee disorders.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should indicate this fact in the examination report.  The examiner should perform all studies deemed appropriate, and set forth the findings in detail in the examination report.

In the examination report, the examiner should provide a detailed review of the Veteran's history and the current complaints pertaining to his bilateral knee problems.

Following a review of the record and examination of the Veteran, the examiner is requested to provide diagnoses corresponding to the claimed left and right knee problems.  The examiner also should provide a medical opinion as to the likelihood that any diagnosed left or right knee disorder is at least as likely as not (a 50% degree of probability or higher) related to some aspect of the Veteran's period of service.  In doing so, the examiner is asked to comment on the findings in the service treatment records, the functional affect of the four years of active service on the Veteran's knees, and any other medical nexus evidence of record.  

The examiner should offer a rationale for any opinion provided.  If the examiner is unable to provide an opinion, then he or she should state so and why.

4.  Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should then schedule the Veteran for VA examinations, with an appropriate examiner, to determine the nature and likely etiology of any skin problems on his right hand (currently identified as eczema).  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

Based on a review of the claims file and the clinical findings from the examination, the examiner is requested to provide diagnoses corresponding to the claimed skin problems on the Veteran's right hand.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed skin disorder is related to the Veteran's periods of service.  

The examiner should take into account the objective medical findings in the service medical records, the Veteran's reported history of skin problems on his right hand since service, the previous VA examination report, and any other pertinent clinical findings of record.

The examiner should offer a rationale for any opinion provided.  If the examiner is unable to provide an opinion, then he or she should state so and why.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


